Title: To Thomas Jefferson from William Pennock, 19 May 1807
From: Pennock, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk May 19th. 1807
                        
                        Presuming it would be agreeable having the Enclos’d sent to your self have taken that Liberty with a request
                            that you return them Accepted payable where you may think proper. 
                  I am with great Respect Your Ob Servt.
                        
                            Wm Pennock
                            
                        
                    